Citation Nr: 0420970	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  95-08 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C. § 1318.

(The issue of clear and unmistakable error in a September 
1978 decision of the Board of Veterans' Appeals is addressed 
in a separate decision.)


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel
INTRODUCTION

The veteran served on active duty from March 1942 to January 
1943.  The appellant is the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1994 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which denied the appellant's claim for DIC.  

In June 2003, the Board remanded the claim to the RO for 
further action.  The RO completed the requested actions and 
returned the case to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  The RO treated the veteran's August 1984 claim as a claim 
for an increased evaluation for the veteran's otitis media to 
include consideration of other related issues of headaches 
and vertigo.

2.  The RO obtained VA medical records from 1981 to 1984 
showing multiple diagnoses of chronic vertigo status post 
radical left mastoidectomy, include a medical record dated 
December 13, 1984.

3.  Based on the veteran's claim, the RO, in September 1984, 
granted a separate evaluation of 60 percent for vertigo and 
determined that due to the veteran 80 percent evaluation for 
bilateral defective hearing, 50 percent evaluation for 
anxiety neurosis, and 10 percent evaluation for otitis media 
with postoperative residuals of a radical mastoidectomy that 
the veteran had a combined 100 percent rating, effective from 
August 13, 1984.  He was also entitled to special monthly 
compensation on account of deafness of both ears, having 
absence of air and bone conduction from June 27, 1980.  

4.  The RO did not apply the correct effective date 
provisions at the time of the September 1984 rating decision.

5.  The record reflects that the veteran died in January 
1994.  


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under the 
provisions of § 1318 have been met.  38 U.S.C.A. §§ 1318, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1100 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).  In this regard, the subsequent 
correspondence from the RO has clearly advised the appellant 
and her representative of the evidence necessary for them to 
produce in support of the claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board further notes 
that in light of its decision to grant DIC benefits pursuant 
to 38 U.S.C.A. § 1318 (West 2002), any failure to notify 
and/or develop the claims under the VCAA cannot be considered 
prejudicial to the appellant. Consequently, the Board 
concludes that no further notice and/or development of the 
claims is required under the VCAA.

The surviving spouse of a qualifying veteran is entitled to 
monetary benefits, known as dependency and indemnity 
benefits, if the veteran died of a service-connected 
disability. 38 U.S.C.A. § 1310 (West 2002).  The surviving 
spouse of a deceased veteran is also eligible for DIC 
benefits as if the veteran's death were service connected, if 
the veteran was, at the time of death, "in receipt of or 
entitled to receive" compensation for a service-connected 
disability that was continuously rated totally disabling for 
a period of 10 or more years immediately preceding death. 38 
U.S.C.A. § 1318(b)(1); 38 C.F.R. § 3.22 (2002).  The 
appellant contends that the veteran's service-connected 
disabilities caused or contributed substantially and 
materially to his death. The appellant also contends that the 
veteran should have been rated as totally disabled for more 
than 10 years prior to his death.

The record shows that the veteran died in January 1994.  The 
death certificate lists the cause of death as refractory 
congestive heart failure due to arteriorsclerotic 
cardiomyopathy as a consequence of arteriorsclerotic 
cardiovascular disease.  At the time of his death, service 
connection was in effect for bilateral defective hearing, 
rated 80 percent disabling; vertigo, rated 60 percent 
disabling; anxiety neurosis, rated 50 percent disabling; 
otitis media with postoperative residuals of a radical 
mastoidectomy, rated 10 percent disabling.  There was a 
combined disability evaluation of 100 percent which had been 
in effect since August 13, 1984.  He was also entitled to 
special monthly compensation on account of deafness of both 
ears, having absence of air and bone conduction from June 27, 
1980.  

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) 
(2002).  Here, the Board denied the claim of service 
connection for the cause of the veteran's death in the 
September 1998 decision.  Therefore, service connection for 
the cause of the veteran's death has not been established.  

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service- 
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disabilities rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The 
service-connected disabilities must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service.  Id.  The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 3.22.

However, as was noted above, the surviving spouse of a 
deceased veteran is eligible for DIC benefits "as if" the 
veteran's death were service connected, if the veteran was, 
at the time of death, "in receipt of or entitled to receive" 
compensation for a service-connected disability that was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death. 38 U.S.C.A. § 
1318(b)(1); 38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the Court found that a surviving spouse can 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to a different decision on a service-
connected-related issue, based on evidence in the claims 
folder or in VA custody prior to the veteran's death and the 
law then applicable or subsequently made retroactively 
applicable.  Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  
In such cases, the claimant must set forth the alleged basis 
for the veteran's entitlement to a total disability rating 
for the 10 years immediately preceding his death.  Cole v. 
West, 13 Vet. App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  Upon 
consideration of 38 U.S.C.A. § 1318, the Federal Circuit 
found that the statutory language was ambiguous as to whether 
a "hypothetical" claim was allowed.  Id. at 1377.  It noted 
that 38 U.S.C.A. § 1311(a), which also has "entitled to 
receive" language, as interpreted in Hix, was virtually 
identical to 38 U.S.C.A. § 1318, but that VA interpreted them 
differently.  Id. at 1379.  Moreover, it found that the 
pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 
20.1106, were in conflict with respect to interpreting 38 
U.S.C.A. §§ 1311(a) and 1318.  Id.  The Federal Circuit 
remanded the case for VA to undertake expedited rulemaking to 
explain the rationale for interpreting the statutes 
differently or to resolve the conflict between 38 C.F.R. § 
3.22 and 38 C.F.R. § 20.1106.  Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language 38 U.S.C.A. § 1311(a) and 38 
U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  
Id. at 1379-80.

The Board fully acknowledges that there is no evidence that 
the veteran's death was the result of his own willful 
misconduct.  The Board acknowledges that the veteran was 
receipt of a total schedular rating at the time of his death, 
which had been in effect since August 1984, approximately 9 
years and 5 months prior to his death.  At the time of his 
death, the veteran was not in receipt of compensation for a 
service-connected disability that had been continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death, or that had been so rated 
continuously for a period of not less than 5 years from the 
date of his discharge or other release from active duty. 38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22.  However, the appellant 
contends that the veteran's evaluation for otitis media which 
included the separate evaluation for vertigo as adjudicated 
in the September 1984 rating decision should have been 
assigned an earlier effective date.      

In reviewing the September 1984 rating decision and the 
August 1984 claim for increased evaluation to include the 
many side effects caused by the ear, the Board observes that 
RO granted a separate 60 percent evaluation for vertigo on 
the basis that VA medical records dated from 1981 to 1984 
contained more than 23 references to vertigo as status post 
radical left mastoidectomy.  The RO determined that the 
veteran's vertigo could not be disassociated from the 
veteran's service-connected otitis media. Thus, the Board 
finds that the RO, although assigning a separate evaluation, 
did so as a result of the veteran's claim for increased 
evaluation for otitis media.  As such, the Board finds that 
the RO failed to apply the appropriate effective date 
provisions in assigning the effective date of the veteran's 
award.  Here, the provisions as to the effective date of 
increases, i.e. 38 C.F.R. § 3.400(o), are applicable.  

Under 38 C.F.R. § 3.400(o), the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if the claim is received 
within 1 year from such date otherwise, it is the date of the 
receipt of the claim.  Here, although the veteran's claim for 
increased evaluation for otitis media was received on August 
13, 1984, VA medical records dated from 1981 to 1984 show 
multiple diagnoses of vertigo, status post radical left 
mastoidectomy, including a VA medical record dated December 
13, 1983.  Therefore, the Board concludes that medical 
evidence shows that it was factually ascertainable that an 
increase in disability of the otitis media, vertigo, occurred 
in December 1983, which was within the year prior to the 
receipt of the veteran's August 13, 1984 claim for increase.  
Thus, the proper effective date for the 60 percent evaluation 
for vertigo was December 13, 1983.  Accordingly, the 
effective date of the veteran's total schedular evaluation is 
December 13, 1983.  As the veteran died more than 10 years 
after this date and there is no evidence of record that 
reflects a lack of continuity as to the level of disability 
from December 1983 to the veteran's death in January 1994, 
the Board finds that the criteria for entitlement to DIC are 
met.


ORDER

The claim for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 (West 2002) is granted.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



